1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9    JAMES M. PINEDA,                                    Case No. 3:17-CV-00196-RCJ-CBC
10                                          Plaintiff,                   ORDER
11           v.
12   E.K. MCDANIEL, et al.,
13                                      Defendants.
14
15          According to this Court’s records, Plaintiff is no longer at the address listed with

16   the Court “RTS Inmate is Paroled.” (ECF No. 35). The Court notes that pursuant to

17   Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court

18   written notification of any change of mailing address, email address, telephone number,

19   or facsimile number. The notification must include proof of service on each opposing

20   party of the party’s attorney. Failure to comply with this rule may result in the dismissal

21   of the action, entry of default judgment, or other sanctions as deemed appropriate by the

22   court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of

23   entry of this order to file his updated address with this Court. If Plaintiff does not update

24   the Court with his current address within thirty (30) days from the date of entry of this

25   order, the Court will dismiss this case with prejudice.

26          IT IS HEREBY ORDERED that Plaintiff shall file his updated address with the

27   Court within thirty (30) days from the date of this order.

28          ///
1           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court will dismiss this case with prejudice.
3           IT IS SO ORDERED.
4           DATED this 2nd day of August, 2019.
5
6                                                       UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
